 ACCURATE WEB, INC.Accurate Web, Inc. and Local One, AmalgamatedLithographers of America affiliated with Inter-national Typographical Union, AFL-CIO. Case29-CA-9937-2March 11, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERUpon a charge filed on September 2, 1982, byLocal One, Amalgamated Lithographers of Amer-ica, affiliated with International TypographicalUnion, AFL-CIO, herein called the Union, andduly served on Accurate Web, Inc., herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 29, issued a complaint and notice ofhearing on September 30, 1982, against Respond-ent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and the complaint and notice of hearingbefore an administrative law judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on June 15,1982, following a Board election in Case 29-RC-5644, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about August 12, 1982,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so; and also that, since onor about August 12 and September 24, 1982, Re-spondent has refused and continues to refuse toprovide necessary and relevant bargaining informa-tion requested by the Union. On October 14, 1982,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On November 8, 1982, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on NovemberI Official notice is taken of the record in the representation proceed-ing, Case 29-RC-5644, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Cao., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Interrype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.266 NLRB No. 7612, 1982, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent allegesthat the General Counsel's Motion for SummaryJudgment should be denied inasmuch as the under-lying representation election was invalid. Specifi-cally, Respondent asserts that: the certified unit in-cludes the supervisory position of night foremanand erroneously excludes production departmentemployees as office clericals; a supervisor partici-pated in the Union's in-house organizing commit-tee; Respondent's objections to conduct affectingthe results of the election should have been sus-tained; and the Board denied Respondent due proc-ess of law when the Regional Director failed totransmit the entire record to the Board for consid-eration of Respondent's request for review of theRegional Director's Supplemental Decision andCertification of Representative. Additionally, in itsresponse to the Notice To Show Cause, Respond-ent alleges that the Union has not requested bar-gaining but has only requested certain informationrelating to the unit.Review of the record herein, including therecord in Case 29-RC-5644, reveals that, upon apetition duly filed by the Union on February 5,1982, a hearing was held before a hearing officer ofthe National Labor Relations Board. Thereafter,the Regional Director issued a Decision and Direc-tion of Election wherein he found appropriate forthe purposes of collective bargaining the peti-tioned-for unit of all full-time and regular part-timeproduction and maintenance employees, includingmaintenance, shipping and receiving employees,and press and prep room employees employed byRespondent at its Deer Park, New York, facility,excluding office clerical employees, salespersons,guards and supervisors as defined in the Act. OnApril 13, 1982, Respondent filed a request forreview of the Regional Director's Decision and Di-rection of Election in which Respondent allegesthat its production department employees shouldbe included in the unit, and that its night foreman487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas a supervisor who should be excluded from theunit. By telegraphic order of April 28, 1982, theBoard denied Respondent's request for review. OnApril 29, 1982, a secret-ballot election was held inthe aforementioned unit. The tally of ballots showsthat there were 24 votes cast for the Union, 11against, and 8 challenged ballots. On May 6, 1982,Respondent filed objections to the election allegingthat a supervisor and the Union had restrained andcoerced employees. On June 15, 1982, the RegionalDirector issued a Supplemental Decision and Certi-fication of Representative in which he overruledRespondent's objections in their entirety and certi-fied the Union. On or about July 2, 1982, Respond-ent filed a request for review of the Regional Di-rector's Supplemental Decision and Certification ofRepresentative and alleges that the Regional Direc-tor erred in finding that its night foreman is not asupervisor who coerced employees; Respondentwas denied due process by the Regional Director'sex parte investigation; and the Regional Directorerred in not finding that the Union's identificationof employee supporters on its correspondence withRespondent constituted objectionable conduct. OnAugust 9, 1982, the Board, by telegraphic order,denied Respondent's request for review.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-' See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(0 and 102.69(c). Wefind no merit in Respondent's contention, raised for the first time in thisproceeding, that it has been denied due process by the Regional Direc-tor's failure to transmit postelection investigatory affidavits to the Boardfor consideration in light of Respondent's request for review of the Re-gional Director's Supplemental Decision. Respondent's failure to raisethis issue in a timely manner in the representation proceeding constitutesa waiver precluding it from raising this issue as a defense to its refusal tobargain. See St. Anthony Hospital Systems, 252 NLRB 50 (1980), enforce-ment denied on other grounds 655 F.2d 1028 (10th Cir. 1981); Fall RiverSavings Bank, 250 NLRB 935, 936, fn. 12 (1980), enfd. 649 F.2d 50, 57-61(lst Cir. 1981).Moreover, the Supplemental Decision was a final decision on therecord. Under Sec. 102.67(d) of the Board's Rules and Regulations, "anyrequest for review must be a self-contained document enabling the Boardto rule on the basis of its contents without the necessity of recourse tothe record; however, the Board may, in its discretion, examine the recordin evaluating the request." Where, as in Case 29-RC-5644, it appearsfrom the Regional Director's decision and the request for review that nosubstantial and material issues of fact exist, we find no abuse of theBoard's discretion in denying the request solely on the basis of those doc-uments. This finding is supported by the Act's policy of expeditiously re-solving questions concerning representation. E.g., Northeastern University,261 NLRB 1001 (1982). See also Summa Corporation d/b/a FrontierHotel, 265 NLRB 343 (1982).ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue concerning the alleged unlawful refusal tobargain, which is properly litigable in this unfairlabor practice proceeding.3With respect to Respondent's alleged violation ofa duty to provide requested bargaining information,Respondent admits that it has refused to provideinformation requested by the Union by letter onAugust 12 and September 24, 1982, but defends itsrefusal on the grounds that the Union's certificationwas improper. For the above-stated reasons, wefind such a defense to be without merit. The Unionrequested that Respondent furnish it with informa-tion concerning the names, classifications, and reg-ular and overtime wage rates of unit employees;classification wage ranges; hours of work; benefitsreceived by employees; and merit and incentiveawards. Respondent specifically denies that the in-formation requested is necessary and relevant tothe Union's function as the employees' representa-tive.It is well established that such information is pre-sumptively relevant for purposes of collective bar-gaining and must be furnished upon request.4Fur-thermore, Respondent has not attempted to rebutthe relevance of the information requested by theUnion. Accordingly, we find that no material issuesof fact exist with regard to Respondent's refusal tofurnish the information sought by the Union in itsletters of August 12 and September 24, 1982.Therefore, we grant the General Counsel's Motionfor Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is now, and has been at all times ma-terial herein, a New York corporation engaged inthe printing, sale, and distribution of commercialprinted products and related products at its facilitylocated in Deer Park, New York. Annually, in thecourse and conduct of its business operations, Re-spondent ships goods valued in excess of $50,000a Contrary to the argument made by Respondent, the Union's August12 and September 24, 1982, requests for bargaining information were tan-tamount to a legal request for bargaining. E.g., Grand Islander HealthCenter. Inc., 256 NLRB 1255, 1256 (1981).Villa Care, Inc., d/b/a Edmonds Villa Care Center, 249 NLRB 705(1980); White Farm Equipment Company, a Subsidiary of White Motor Cor-poration, 242 NLRB 1373 (1979); Dynamic Machine Co., 221 NLRB 1140(1975).488 ACCURATE WEB, INC.directly from its Deer Park facility to points locat-ed outside the State of New York.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDLocal One, Amalgamated Lithographers ofAmerica, affiliated with the International Typo-graphical Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time produc-tion and maintenance employees, includingmaintenance, shipping and receiving employ-ees, and press and prep room employees em-ployed by the Employer at its Deer Park,New York facility, excluding office clericalemployees, salespersons, guards and supervi-sors as defined in the Act.2. The certificationOn April 29, 1982, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 29, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton June 15, 1982, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about August 12, 1982, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about August 12, 1982, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Commencing on August 12, 1982, and at alltimes thereafter, the Union has requested Respond-ent to furnish the Union with the following infor-mation: the names, classifications, and regular andovertime wage rates of unit employees; classifica-tion wage ranges; hours of work; benefits receivedby employees; and merit and incentive awards.This information is necessary for and relevant tothe Union's performance of its function as the ex-clusive collective-bargaining representative of theunit employees. Since August 12, 1982, Respondenthas failed and refused to furnish the Union with theinformation described above.Accordingly, we find that Respondent has, sinceAugust 12, 1982, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and has failed and refused to providethe Union with requested information which is rel-evant to the Union in its role as a bargaining repre-sentative. By such refusal, Respondent has engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement. We shall also order Respondent, uponrequest, to furnish the Union with the informationwhich it requested by letter on August 12 and Sep-tember 24, 1982.In order to ensure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-489 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Accurate Web, Inc., is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act.2. Local One, Amalgamated Lithographers ofAmerica, affiliated with International Typographi-cal Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All full-time and regular part-time productionand maintenance employees, including mainte-nance, shipping and receiving employees, and pressand prep room employees employed by the Em-ployer at is Deer Park, New York facility, exclud-ing office clerical employees, salespersons, guardsand supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4. Since June 15, 1982, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about August 12, 1982, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By refusing on or about August 12, 1982, andat all times thereafter, to furnish the Union with in-formation it requested by letter on August 12 andSeptember 24, 1982, concerning the names, classifi-cations, and regular and overtime wage rates ofunit employees; classification wage ranges; hours ofwork; benefits received by employees; and meritand incentive awards, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.7. By the aforesaid refusal to bargain and refusalto furnish information, Respondent has interferedwith, restrained, and coerced, and is interferingwith, restraining, and coercing, employees in theexercise of the rights guaranteed them in Section 7of the Act, and thereby has engaged in and is en-gaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Accurate Web, Inc., Deer Park, New York, its of-ficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local One, Amal-gamated Lithographers of America, affiliated withInternational Typographical Union, AFL-CIO, asthe exclusive bargaining representative of its em-ployees in the following appropriate unit:All full-time and regular part-time produc-tion and maintenance employees, includingmaintenance, shipping and receiving employ-ees, and press and prep room employees em-ployed by the Employer at its Deer Park,New York facility, excluding office clericalemployees, salespersons, guards and supervi-sors as defined in the Act.(b) Refusing to furnish the aforesaid labor orga-nization with the information requested by it onAugust 12 and September 24, 1982, concerning thenames, classifications and regular and overtimewage rates of unit employees, classification wageranges, hours of work, benefits received by em-ployees, and merit and incentive awards.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Upon request, furnish the above-named labororganization with the information which it request-490 ACCURATE WEB, INC.ed for bargaining purposes on August 12 and Sep-tember 24, 1982.(c) Post at its office and place of business at 355Marcus Boulevard, Deer Park, New York, copiesof the attached notice marked "Appendix."5Copies of said notice, on forms provided by theRegional Director for Region 29, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 29,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.a In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Local One, Amalgamated Lithographersof America, affiliated with International Typo-graphical Union, AFL-CIO as the exclusiverepresentative of the employees in the bargain-ing unit described below.WE WILL NOT refuse to furnish the above-named labor organization with the informationrequested by it by letter on August 12 andSeptember 24, 1982, concerning the names,classifications and regular and overtime wagerates of unit employees, classification wageranges, hours of work, benefits received byemployees, and merit and incentive awards.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time produc-tion and maintenance employees, includingmaintenance, shipping and receiving em-ployees, and press and prep room employeesemployed by the Employer at its Deer Park,New York facility, excluding office clericalemployees, salespersons, guards and supervi-sors as defined in the Act.WE WILL, upon request, furnish the above-named labor organization with the informationrequested by it on August 12 and September24, 1982.ACCURATE WEB, INC.491